NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



          United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604


                                   Submitted June 7, 2011
                                   Decided June 14, 2011

                                           Before

                               RICHARD A. POSNER, Circuit Judge

                               JOEL M. FLAUM, Circuit Judge

                               SAMUEL DER-YEGHIAYAN, District Judge*

Nos. 10-3890, 10-3905

UNITED STATES OF AMERICA,                           Appeals from the United States
    Plaintiff-Appellee,                             District Court for the Southern
                                                    District of Illinois.
     v.
                                                    No. 3:08-cr-30020-DRH-PMF
REX I. HATFIELD and EVERLY
HATFIELD,                                           David R. Herndon,
     Defendants-Appellants.                         Chief Judge.


                                         ORDER

        The defendants were convicted by a jury of distributing illegal drugs with result of
causing death to consumers of the drugs, and related offenses, and appealed. We reversed
just the convictions relating to some of the deaths, for error in the jury instructions, but
affirmed the other convictions, 591 F.3d 945 (7th Cir. 2010). On remand to the district court,
the government dismissed the charges on which we had reversed, and as a result there was
no occasion for a new trial; instead the judge simply resentenced the defendants.

_______________
* Hon. Samuel Der-Yeghiayan of the Northern District of Illinois, sitting by designation.
Nos. 10-3890, 10-3905                                                                   2



       They moved for a new trial of the entire case primarily on the ground that the
government had improperly withheld from the defense material the defense could have
used to impeach some of the government's witnesses. The district judge denied the motion
for a new trial in a 26-page opinion in which he ruled that the government should have
turned over the material but that it would not have altered the result. We have nothing to
add to the judge's analysis. He did not abuse his discretion in denying a new trial.

      The judgments are therefore affirmed.